EU-Serbia relations (debate)
The next item is the report by Mr Kacin, on behalf of the Committee on Foreign Affairs, on EU-Serbia relations, with a proposal for a European Parliament recommendation to the Council on relations between the European Union and Serbia.
Rapporteur. - (SL) Today I am speaking as a rapporteur, but at the same time as a Liberal Democrat, as a Slovene, as a former Yugoslav and as a European. Just 15 years ago the country in which I was born disintegrated in a number of bloody wars which lasted for almost an entire decade.
Today many countries of that region, including Serbia, are still faced with the destructive effects of the conflict. To these fragile and young democracies membership of the European Union is a powerful incentive for further democratisation. The European Union, which these countries wish to join as soon as possible, is based on common values and standards, one of the most important of which is the rule of law.
However, in the case of the Balkan countries the issue is not only reform of the judicial system but also full cooperation with the International Criminal Tribunal in The Hague.
Serbia has so far failed to honour its domestic and international duty to arrest four remaining fugitive war crime indictees, including Mladić and Karadžić, who stand accused of orchestrating the slaughter of nearly 8 000 civilians in Srebrenica. Anybody who kills a single human being commits a crime, but those who commit genocide represent an international and political challenge.
I visited Srebrenica before preparing this report. I believe in Serbian self-respect. That is why I insist that the Serbian state has to prove it is cooperating with the ICTY. In May, a new pro-European government took office, with ICTY cooperation as one of its key objectives. That is a development which I warmly welcome. I also welcome the fact that the Government moved against, arrested and delivered two of the six most wanted fugitives, Tolimir and Djordjevic.
Those arrests demonstrate that Serbia is able to locate and arrest the remaining war fugitives. As Chief Prosecutor Del Ponte has stated, the principal obstacle is not ability, but rather translating ability into tangible results. This is why the EU cannot afford to waive its conditionality at this crucial juncture.
As the tensions surrounding Kosovo's future status mount, it would be wrong to think that caving in on EU conditionality and bending over backwards to make concessions to Belgrade will serve either the EU or Serbia in the long run. Turning a blind eye to war criminals may suit modern day Realpolitik, but it will not contribute to long-term peace or regional stability.
It is often repeated that Serbia is the key to stability in the region, but politicians in Belgrade are wrong to assume that this will mean preferential treatment for Serbia. Serbia would do well to use its abundant talents and potential to act as an example to its neighbours in the region, rather than leaving them to languish because of Serbian recalcitrance.
It is true that the EU will not be complete until the Balkans form part of the Union, but this cannot be at any price, and certainly not at the price of undermining international law and ignoring fundamental European values.
The citizens of Serbia are entitled to know the truth about the recent policies of war committed in their name. It is also for this reason that I support the recent initiative by the Special Prosecutor to uncover the political motives behind the assassination of Prime Minister Djindjić. It is for that reason too that I regret the leniency of the sentences delivered by the Serbian war crimes court to four members of the Scorpions for the execution of six Muslims from Srebrenica.
There is tremendous economic and cultural potential in Serbia, and a vast area of talented individuals in all spheres of life. The new Government has proved itself to have a number of dynamic and ambitious ministers. There is no doubt that Serbia possesses the administrative and institutional capacity to deal professionally with further EU membership negotiations.
Progress has been made in a number of areas in recent months, for instance in the conclusion of the technical talks on the SAA negotiations, ratification of the Kyoto Protocol, CEFTA and the election of an Ombudsman, a Governor of the Bank of Serbia, a Commissioner for Public Information and the members of the Council of the State Audit Institution.
Disappointingly, however, there has been little tangible progress on the nomination of judges to the Constitutional Court. In addition, the public denigration of civil society actors who criticise the Government or try to draw attention to sensitive issues, such as war crimes, continues. In this regard, I condemn the recent events in Novi Sad, where a neo-Nazi organisation attacked a peaceful gathering of individuals who had gathered for an anti-fascist demonstration. It is imperative that the relevant authorities find the perpetrators and thoroughly investigate the crime.
At the same time, I recognise that the EU's strict visa regime, which prevents ordinary Serbs from meeting with their counterparts in the European Union, acts as a brake on Serbia's democratic progress, and contributes to xenophobia and nationalism.
I welcome the agreements which have been negotiated. While these mark an important first step, the ultimate goal must be to liberalise travel for all citizens of the region. Do you know that only one tenth of Serbs possess a passport? We have to give something concrete to the rest of the population. I urge the Council to ensure that the agreements enter into force at the beginning of next year, as well as calling on the Council also to establish a concrete roadmap for visa liberalisation.
I would like to take this opportunity to thank my assistants, fellow Members, the Committee on Foreign Affairs secretariat, the political groups, the Commission, the Serbian Mission to the EU and the Serbian Office for European Integration.
In concluding my intervention, I would like to add a short personal note. As one of the very few MEPs born in the Western Balkans, I am very proud to have worked as rapporteur. My country, Slovenia, became an EU member not because it was easy, but because it was difficult. We managed, just like Serbian politicians, intellectuals and business people will also manage, when they decide to do so. I call on Serbia and the Serbian people to wake up now, to start helping themselves, to help their neighbours, to help the entire region and to join us. Do it. You are strong enough. Together we will manage.
I thank the House for its forbearance as regards the usual time allocation. I apologise to the House on the rapporteur's behalf. Thank you.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, Serbia naturally lies within the European space and we all recognise that, in recent years, it has been faced with major challenges; in fact more than this, with extremely difficult challenges due to its importance to the stability and development of the Western Balkan region. The European Union has tried to help Serbia overcome these challenges by reinforcing and making more tangible and visible the benefits of the European perspective.
We have therefore tried to prove to the Serbian people and authorities our commitment to bringing Serbia closer to the European Union. We have tried to show that there is an alternative, by helping the pro-European political and social forces which are favourable to pursuing the necessary reforms to consolidate the country's democracy and development.
The stabilisation and association agreements represent a fundamental step in bringing the Western Balkan countries closer to the Union. They also form an essential instrument for clarifying the European perspective. In that regard, we feel that it is very positive that the Commission has completed the negotiations with Serbia on the conclusion of a Stabilisation and Association Agreement. We sincerely hope that the conditions for the Commission to sign the agreement will shortly be met.
There is firm political support in the Council for the Stabilisation and Association Agreement to be signed as soon as the necessary conditions are met. However, before the Council can implement the agreement, Serbia must fully cooperate with the International Criminal Court.
The ability for people in Serbia to travel more easily to the European Union would also reinforce the ties between us and undoubtedly contribute to the democratisation process and to the pro-European Union sentiment in Serbian society.
The visa facilitation and readmission agreements which were signed in September and which will enter into force in January 2008 are, in our opinion, vitally important.
The Commission has agreed with Serbia to begin dialogue on the liberalisation of visas after the entry into force of these agreements. The EU has also made it clear to Serbia that its integration process is not linked to the issue of determining the future status of Kosovo. In fact, every country moves towards becoming a member of the European Union on its own merits and in accordance with the conditions of the stabilisation and association process and the Copenhagen criteria.
To conclude, Mr President, ladies and gentlemen, I must once again reiterate the significance that the Presidency of the European Union attributes to the opportunity of discussing with the European Parliament the importance, for both Serbia itself and the region, of securing a European future for Serbia. There can be no doubt that the Western Balkans remain one of the European Union's priorities and that our ultimate goal is to create a situation of peace, stability, democracy and prosperity in the region.
This is why we have a vision of the integration of these countries within the Union, with the stabilisation and association process remaining the framework for preparing for this potential accession. Serbia is a country of high geo-strategic importance to the stability of the whole region, which is why progress in this process is essential to achieve the EU's ultimate goal with regard to the Western Balkans: to see this become a region of stability, peace and progress.
Member of the Commission. - Mr President, I would like to congratulate Mr Kacin for his solid report, which captures the essential aspects of the current state of EU-Serbia relations. I have asked my services to follow up on the recommendations of the report, which has already been useful in the preparation of the Commission's annual progress report, due to be adopted on 6 November.
Your report highlights a number of areas where both the European Union and Serbia need to intensify efforts, which I fully support. I particularly agree with the importance granted to visa facilitation and with the call for progress now to be made on visa liberalisation.
Precisely for that reason, the Commission has indicated its intention to start a dialogue early next year, with each of the countries of the Western Balkans, on a roadmap for visa liberalisation, by defining its requirements and conditions. This issue is of immense importance, not least in terms of giving concrete evidence to the young generation of the region of what Europe really means.
We are at a very critical juncture in our relations with Serbia. Over the past fortnight I have had intense discussions with the Council Presidency, with Member States and with the Serbian authorities on the state of affairs. It will come as no surprise that the Kosovo status process and the stabilisation and association agreement, including ICTY conditionality, were the main items.
The deadline of 10 December for Kosovo talks is fast approaching, and the work of the international troika is entering a crucial phase. We fully support the work of the EU's representative, Ambassador Wolfgang Ischinger, and we will leave no stone unturned in seeking a negotiated solution.
It is now essential that the two parties - Belgrade and Priština - assume their responsibilities and engage seriously in constructive and creative proposals that can lead to a negotiated, sustainable solution. I have also had intensive discussions with Member States and with the Serbian authorities on the stabilisation and association agreement. That agreement will constitute a political milestone in our relations with Serbia. It will be the gateway towards candidate status for membership of the European Union.
The Commission has first negotiated and then finalised the technical work on the draft text of this agreement, which is currently being assessed by Member States in the Council working group.
It is working intensively with the Presidency and Member States to complete a legal-linguistic review of the text so that we, as the European Union, are technically ready to sign the agreement soon, provided that the political conditions are in place - namely full cooperation with the ICTY - which should lead to the arrest of the remaining indictees. This is, to my understanding, in line with the recommendation in your report, addressed to the Council.
Concerning the ICTY, as I have said before, for the moment I see Serbia's part of the glass as being half full rather than half empty. I have made it clear to the Serbian Government that signature of the SAA is within reach. It is now a question of political will and translating ability into results. We are ready, once Serbia is ready by meeting the conditions. The ball is now clearly in Serbia's court.
At the same time we should also appreciate the efforts Serbia has made up to now. Too often, these tend to be forgotten in our debates. Since 2004, Serbia has cooperated in locating and handing over 20 of the 24 ICTY indictees. That shows that our policy of conditionality works.
However, ICTY cooperation cannot be a stop-start process, and more needs to be done to achieve full cooperation, especially concerning intensified search operations and access to archives and documents.
The Chief Prosecutor will return to Belgrade tomorrow for two days, and the Commission will take her findings strongly into account when making our assessment on the initialling of the SAA agreement.
Signature will then depend on full cooperation with the ICTY, and we will assess that together with the Council. This requires Serbia to do everything in its powers to locate and arrest the fugitives and to provide the ICTY with all the necessary information leading to their arrest and transfer to tribunal in The Hague.
To conclude, Serbia indeed has tremendous economic, cultural and intellectual potential that is just waiting to be released in the pursuit of the country's European future.
The Commission is fully committed to Serbia's European perspective. I am convinced that the country can make relatively rapid progress on its European road once it meets the essential conditions.
That is crucial, not just for Serbia's European aspirations, but for the stability and progress of the whole Western Balkans. It is, therefore, high time for Serbia to turn the page on its painful past, and to fully approach its European future.
on behalf of the PPE-DE Group. - Mr President, all in this House would agree that Serbia has a European future and that this European future is highly desirable, both for Serbia and for Europe. The question then is how to get there from here.
The heart of the problem is that, whilst Serbia certainly has some of the characteristics of a democracy, it is still some way from having a stable, democratic infrastructure. The legacy of communism and of the wars following the disintegration of Yugoslavia has left deep marks on Serbian society, hence the operation of trustworthy, neutral institutions is that much more difficult to sustain. The weakness of the rule of law, the corruption and nepotism, and the worryingly high level of casual violence are all indicators of a society that has to undergo a significant shift before democracy can be regarded as complying with the Copenhagen criteria.
Perhaps the most toxic part of the legacy is the way in which nationalism retains its attractiveness for a politically important part of society, a part of the elite included. For the protagonists of Serbian ethnic nationalism, Serbian citizenship is understood as coextensive with the Serbian nation. This bears very hard on the non-Serb part of Serbian society. In this area, the country's political elite has a great deal of work to do. Only Serbia - the country's political elites and Serbian society - can make the necessary shift towards democracy, human rights and citizenship.
The conclusions of this thoughtful report, on the other hand, offer cogent indications as to how that transformation can be made and how Serbia can once again take its place in Europe.
on behalf of the PSE Group. - Mr President, with winter just around the corner, the political atmosphere in Serbia is heating up. That is why, by participating in the preparation of this report, the PSE Group is trying especially to grasp the situation of a nation that lost a privileged position in the former Yugoslav Federation, a nation where nationalist outbreaks have damaged the entire region, wrecked many lives, claimed a number of victims and received bombs and rockets in reply.
In spite of everything, the majority of the country's population wants nothing else than to follow the European path and, by doing so, to heal its own and its neighbours' wounds. This report tries to help, in a friendly and yet demanding fashion, to draw the road signs for this important path. I would especially like to thank our colleague, Mr Kacin, who put into this report not only a lot of work but also sense and heart.
I would like to emphasise the successful work of the pro-European Serbian Government in this not-so-easy situation. Its activities have allowed the European Parliament to suggest signing of the stabilisation and association agreement, perhaps even by the end of this year. Yet whether the country will be able to turn a page in its relations with the EU depends largely on the Serbs themselves. We, for our part, will keep strongly to our opinion that the agreement will be signed only when Serbia shows results in capturing the remaining war criminals.
The PSE Group has proposed a few amendments to the report which seek to soften the formulation of sensitive issues for Serbs. These suggest, inter alia, changing the formulation of Recital M to underline that inter-ethnic reconciliation is paramount for securing stability in the region.
We are of the position that Kosovo is a separate problem, which is why it remains almost untouched in this report. The solution to that problem should not divert Serbia from the European path along which, after time, it is forecast to meet with Kosovo and former Yugoslav republics, and indeed with the rest of Europe.
on behalf of the ALDE group. - (HU) Mr President, Minister, Commissioner, first of all I would like to congratulate the rapporteur, Mr Kacin, on his constructive and balanced report. In 2003 the European Union committed itself to the integration of Serbia into the EU because of its conviction that Serbia is an important factor in regional stability, and that Serbia's future lies in Europe. From this point onwards, the pace of integration depends entirely on Serbia.
Full cooperation with the International Criminal Tribunal for the former Yugoslavia in The Hague is an important prerequisite. Progress has been made; two out of the six most wanted war criminals have been handed over, but the most serious war criminals, Mladić and Karadžić, are still at large. Further efforts are needed. The biggest test of strength for both Serbia and Europe is the issue of settling the status of Kosovo. The current situation is the most serious obstacle both to regional stability and to Serbia's EU integration. We expect Serbia to act in a constructive manner in order to resolve this situation as quickly and as satisfactorily as possible.
Progress has been made in the field of minority rights; the number of violent assaults has fallen, and minorities have been granted new rights under the constitution. The progress made, however, is far from adequate: regulations relating to National Councils are not yet in place and legislation guaranteeing self-determination for minorities is lacking. There are also European tasks that Serbia needs to undertake, given that in practice the Constitutional Court is non-functional, the justice system is slow and subject to political influence, and corruption and organised crime permeate all areas of economic and social life. If Serbia genuinely desires integration, it is vitally important that it steps up its efforts in these areas. Europe will give Serbia all possible assistance in order for it to carry out these tasks successfully, but it is Serbia that must undertake the tasks. We must emphasise that the responsibility and the obligation to do everything in their power to ensure the successful integration of Serbia into the EU lie with our Serb friends themselves. Thank you, Mr President.
Mr President, the Commission will soon be taking a decision on the stabilisation and association agreement to be concluded between the EU and Serbia. I support this agreement. It will send out a clear message at international level that Serbian membership of the EU is on the current political agenda. This is the country's first significant step towards EU membership.
Although many colleagues have spoken about the difficulties which Serbia has faced in the past and the ongoing problems that there are concerning Serbian accession and the stabilisation agreement, we must also give recognition to the tremendous road which has been travelled despite the difficulties which have occurred.
As with all relationships between countries that are in close proximity to each other, there will still be difficulties in the future with regard to how Serbia will deal with the issue of Kosovo, their ongoing cooperation with the International War Crimes Tribunal, and in particular with regard to their relationships with other neighbouring countries that were formally part of Yugoslavia.
However, the clear message being given by the authorities in Serbia is that there is an ongoing desire on their part to see progress being made. They are willing to hear the best practice models that we can encourage for them. And look at what the European Union has delivered in the past - over EUR 165 million in the reconstruction effort. The issue that we must all remember is that the Balkans War continues to be a huge psychological scar on the development, not just of Serbia, but of other countries. And indeed, if you look into the recent past of any of our own countries, there are similar psychological fractures which took us a while to overcome.
We should give some leeway to allow for Serbia to make that transition and that progress. Our role and our duty is to ensure that we act as a good neighbour, as a faithful teacher of how best things can happen, but also to reward the good things that have happened.
on behalf of the Verts/ALE Group. - (DE) Mr President, first of all, I would like to extend my warm thanks to the rapporteur for his sound and comprehensive work. We very much welcome the fact that the European Parliament makes clear and regular contributions to the political debate about the situation in South-East Europe. Serbia plays, and has played, a prominent role in this region.
That is why it is essential to underline, time and again, that Serbia's future lies within the EU and that we are good and reliable partners. However, it takes at least two to build a partnership, and so I appeal to Serbia to continue along the path towards EU integration and to play a constructive role in the resolution of the Kosovo issue.
We expect unlimited cooperation with the Hague Tribunal at last - that point has been made several times - and compliance with the criteria of European standards. I very much hope that the better opportunities for travel will also make a contribution here and bring about improvements in the future.
What I cannot endorse, however, are the proposals that have occasionally been made to apply different standards to EU accession. I am pleased that the rapporteur, the Commissioner and the representative of the Council take the same view, especially as we paid dearly for this not long ago.
I have great understanding for the difficult and painful position in which Serbia finds itself, but I repeat, it takes at least two to build a partnership.
on behalf of the GUE/NGL Group. - (NL) Mr President, as in any country that has lost a recent war resulting in the loss of territory and influence, nationalistic feelings of superiority also enjoy strong support in Serbia. Rather than isolating and punishing Serbia because the war criminal Ratko Mladić cannot be found, it should be offered a future in which guarantees are also established for the ethnic minorities in Vojvodina, Sandžak and Preševo.
My Group supports the efforts of the Kacin report towards overtures with a view to Serbian membership of the European Union. Unfortunately, paragraph 8 added by the Committee on Foreign Affairs pre-empts the decision on Kosovo. After 10 December, Kosovo will probably be unilaterally recognised as a state by America and a number of Member States of the European Union, and Serbia will unilaterally take back the northern part of Kosovo. This is why we do not share at all the confidence that the future status of Kosovo can only contribute to stability and integration.
While this groundless optimism in paragraph 8 is maintained, my Group is withdrawing its support for this report.
on behalf of the IND/DEM Group. - Mr President, this report's opening sentence is: '... the future of Serbia lies in the European Union'. It goes on to say: '... the future of all countries in the region lies in the EU'. The countries of the region are of course Croatia, Kosovo, Bosnia-Herzegovina, Macedonia, Montenegro and Albania. Some of them have historic enmities that have erupted in tragic wars in recent times.
The EU, of course, believes that if they joined everything would resolve itself in sweetness and light. But follow through one consequence of what would actually happen if they did join. These states have a combined population of over 24 million people. Many of these people would take up their right to move to other parts of the EU. On past experience, many of them would come to Britain. Britain is already swamped with immigrants and asylum seekers from the EU and beyond. The British Home Office has an unofficial policy of moving different ethnic and religious groups of asylum-seekers to different parts of the UK for fear of the violence and conflicts that might erupt between them. If Serbia and other Balkan States were eventually to join the EU, Britain would import yet more of their historic hatreds and blood feuds onto British soil.
The way forward for Serbia and for her neighbours is as democratic, independent nation states, resolving their problems peacefully - not to join the European Union.
on behalf of the ITS Group. - (FR) Mr President, the European authorities, and in particular the Kacin report, generally seem to treat Serbia not as a sovereign state but as a naughty schoolboy, a ne'er-do-well, someone the European Union has the right to give good marks and bad marks to.
Serbia gets good marks when it acquires a government that is described as being pro-European. This pro-European reference of course means being liable for and subject to the dogma that pertains in Brussels. It gets bad marks when the Serbs prove less than enthusiastic about collaborating with the International Criminal Tribunal. Here it is useful to recall that this Tribunal has scorned two principles that in fact go to the heart of our justice system: the legal sovereignty of states and freedom of expression. As a result, Vojislav Seselj, the leader of the Serbian Radical Party that represents 28% of the electorate, has been imprisoned in The Hague since February 2003 and is still awaiting a verdict, even though he turned himself in voluntarily. This Tribunal is therefore blatantly violating the very principles that have been declared by the European Union, namely respect for fundamental freedoms and human rights. To tell the truth, Mr Seselj's only crime is to be a Serbian patriot.
The rulers of the European Union, who wish to break up the nations of Europe, cannot in fact forgive the Serbs for having resisted the destruction of their state, and in particular the secession of Kosovo, the historic heart of Serbia. The treatment inflicted on the Serbs in Kosovo is a warning to all the peoples of Europe. If today the Albanians are calling for the establishment of a Kosovar state, it is because immigration from Albania and the falling birth-rate among Serbs have given them a majority in a province where, some fifty years ago, they were in the minority. The Kosovan example should compel us more than ever to reaffirm the right of the peoples of Europe to be themselves and to make their own decisions, in other words to preserve their identity and sovereignty, and in an enlarged European Europe of nations and homelands there should also clearly be a legitimate place for the people of Serbia.
(DE) Mr President, ladies and gentlemen, Mr Kacin has presented a report which has attracted very broad support in the House. A number of us contributed to that effort. I therefore do not intend to discuss the finer points of detail, but would simply like to make various comments in a personal capacity.
Serbia's democratic forces were too late in making the radical break with the Milošević era, much too late. As a result, cooperation with the Hague Tribunal was not addressed seriously and credibly, which was why cooperation within the Stabilisation and Association Agreement was also delayed, then suspended, then resumed, and now we are waiting again. In other words, Serbia's path to the EU is already mapped out and Serbia has the capacity, but it does need to make efforts of its own.
The unresolved Kosovo issue hangs like a dark cloud over Serbian politics and is having a paralysing effect. Who is suffering as a result? That is easy to answer: the young generation. After the embargo and the NATO bombing - and the Serbs have Mr Milošević to thank for both of them, not the democratic forces which are in government today - young people now face another intractable problem, namely Kosovo. This is impeding efficient political work as well, which plays straight into the hands of the radicals and their cronies at the top.
Thankfully, visa facilitation will finally create some breathing space, and this is something which we in Parliament have long been campaigning for. We want to see young Serbs participating very soon in our education and youth programmes which we opened up with effect from 2007. I would also like to pay tribute to the very positive work being undertaken by the Vojvodina regional parliament in relation to tolerance and youth cooperation, which is having a major impact. A great many young people have come together in the Danube region this year, and this is a marvellous example of a commitment to tolerance and peaceful social relations.
There is a great longing for normality in Serbia. Politicians should be doing more for the present and the future and should leave the past behind. They should also be doing much more to improve the daily lives of ordinary people, to ensure that they do not lose popular support.
(DE) Mr President, in the speech made by our esteemed colleague Mr Kacin, there were two things missing, in my view. The first was the expression of thanks to the generous President, and the second, more importantly, was the balance which is certainly expressed in his report.
We worked well together and I would like to thank him very much for that. I think that this has developed into a very good draft report. In saying that, I echo what Commissioner Rehn said. Some substantial progress has been made, but when assessing a country, both the positives and the negatives should be mentioned. Substantial progress has also been made in terms of cooperation with the ICTY. However - and here we are in accord - this progress is not enough. I hope that an agreement will be reached with Carla del Ponte in the next few days, and I made it clear on behalf of my Group when I spoke to Minister Ljajić that all the issues have to be resolved. We cannot stop halfway and we cannot stop three-quarters of the way either. Full cooperation has to be established. That is the common position of Parliament and the European Union as a whole.
As I see it, the crucial issue in this country is that unfortunately - and here I would echo what Doris Pack has said - the nationalists often still seem to be setting the agenda. You cannot overtake extremist right-wing nationalists even further to the right, which is what some people are trying to do. This simply leads to chaos. The fact that Mr Nikolić held office as the Speaker of Parliament, even if it was only for four days, is scandalous. Given the difficulties and sensitivities of the situation, how can anyone think of having the leader of the extreme right as the Speaker of Parliament? It is scandalous. This is not the way to conduct politics and take Serbia forward. That is something which repeatedly confirms that Serbia is actually pursuing a nationalist course. I hope that all the forces of the centre will reflect for a moment and realise that there has to be a clear dividing line between the nationalists on the one hand and the rest, whether they are now Conservative or Socialist, on the other. The centre is the only force which can take the country forward, provided that they are not tempted to dally with the nationalists.
Yes, we need to do more about visa-free travel. A step towards visa facilitation has been taken, and now we should be moving towards visa-free travel so that young people can come to Europe and see what it is all about. That is what young Serbs need, and that is what Serbia needs as well.
(FI) Mr President, Commissioner, first I wish to thank the rapporteur, Mr Kacin, for an excellent, thorough report. The report mentions the difficult problems which thwart relations between the EU and Serbia, but it also highlights many positive factors which have emerged in Serbia's development.
I would like to stress the importance of natural relations in the development of EU-Serbian cooperation. It is important that young Serbian nationals should have more opportunities to travel abroad on student exchange and cultural programmes. There has been positive experience of this with many countries in the context, for example, of the Erasmus Mundus and Leonardo da Vinci programmes.
Natural relations with Serbia will also be given a boost with the visa agreement that has been concluded. We must ensure that the agreement takes effect before the end of the year, at the same time as we speed up visa processing and develop support action to increase travel opportunities for young people and professionals in particular.
Finally, I want to say that the European Agency for Reconstruction has also fulfilled its role in Serbia. Its work is now coming to a close and the Agency's tasks can be transferred to the Commission units, with the emphasis on support for administrative and judicial development. In this way, we can encourage Serbia and other countries in the region to enjoy closer relations with the European Union.
(PL) The report refers to recent changes in Serbia. Much still remains to be done, however, notably in the area of cooperation between the Government and the International Criminal Tribunal for the Former Yugoslavia. Despite promises made, Radko Mladić has not been arrested and handed over to the Tribunal in The Hague. The lack of progress in this area of cooperation is cause for concern and impacts negatively on perception of the action taken by the Serb authorities to strengthen the rule of law.
The new constitution and the provisions relating to the protection of human rights and the rights of national minorities, the security services, the judiciary and the army, and also the efforts to eliminate corruption, do represent movement in the right direction. There are certain shortcomings to the reforms, however, such as the failure to appoint a Constitutional Court which would act as the guardian of democracy. It is essential for the measures adopted and the commitments entered into by Serbia to be monitored. Despite the progress made, much still remains to be accomplished in Serbia.
(NL) Mr President, Parliament, ladies and gentlemen, we are attempting today to underline the positive developments in Serbia, and let there be no misunderstanding about it, there is nothing wrong with that. It is important for the European Union that Serbia develops towards democracy and it is important that we, the European Union, acknowledge that process and, where possible, support it. It is the same endeavour being undertaken at present in other EU institutions, in particular in the Council.
We must not overdo it, however, ladies and gentlemen. Even if Serbia does everything it is asked to do in this report, but at the same time it plays a negative and destructive role in the negotiations on the future of Kosovo, then that will of course have negative consequences for the pace of Serbia's overtures toward the European Union. Ladies and gentlemen, that is how it should be. That is why I find it incomprehensible and not good that up to now the link - which I believe is a real link, everyone knows that - between the Serbian position in the negotiations on Kosovo and Serbia's route in the direction of Europe is not made.
I am therefore appealing to fellow Members to support the amendment in which this link is made. There is a connection between the Serbian position on Kosovo and the pace and content of the negotiations between Serbia and the European Union. The refusal to make that link up to now is explained by the argument that we - the European Union - do not want to make things even more difficult for the democrats in Serbia, for President Tadić, and so we have to keep quiet on the difficult issues.
Ladies and gentlemen, I disagree fundamentally with that assessment of the situation. I agree with the predecessor of the present Commissioner, Chris Patten, who recently wrote that it is a misapprehension if we believe that we are helping the democrats by being soft, by not being candid and honest to Serbia. By not being open and honest, we are strengthening Kostunica who can then say: if we take a hard line we can force the European Union to make concessions. That is not the way forward. Once again I beg you, be positive, but be honest and make things plain too. The citizens of the EU and Serbia are entitled to that.
(EL) Mr President, the EU shares responsibility for the unjust and dirty war waged by NATO against Yugoslavia. It is jointly responsible for the murder of thousands of Yugoslavs; for the enormous destruction inflicted on the infrastructure, factories and the country as a whole, and for the use of enriched uranium. Those who should be arrested, tried and sentenced for war crimes are Bill Clinton, Tony Blair, Javier Solana (the former NATO Secretary General) and the other leaders of the countries that attacked Yugoslavia. Unfortunately, nothing of the kind has happened. Yugoslavia has been dismantled; you are creating protectorates and you are now trying to annex Serbia. You are asking for a declaration of repentance from a people who did what is self-explanatory: they defended the independence of their country. You may receive such a declaration from the government, but the young people will not forget and will not forgive the crimes of ΝΑΤΟ and the EU.
You are now continuing the same policy with the independence of Kosovo and the creation of a new protectorate. Among other things, the measures proposed in the report are an attempt to redeem slaughter and destruction by using money from the workers of Europe. The measures aim to present the murderers of the Yugoslav peoples as saviours in a bid to create favourable conditions for linking Serbia to the imperialist chariot, and for European capital to take over the country.
The Communist Party of Greece condemns this report and believes that the interests of the Balkan peoples will be served if we do not forget, but struggle against the EU and the barbarity you are nurturing.
(NL) Mr President, Mr Kacin's solid wide-ranging report gives a balanced view of the socio-economic development of Serbia. The dark and bright sides are both presented: excellent growth figures against high unemployment, for instance; in concrete terms, 7.2% against over 20% for the past three years.
Direct foreign investment is essential for Serbian development and that is exactly what is lacking at the moment. The causes are obvious. They can mainly be traced back to Belgrade's image problem. What frightens off foreign investors, more than anything, is protracted political insecurity - byword Kosovo - and also the marked slowing down in the pace of market reforms on the part of Belgrade.
That brings me to a crucial question. Is Serbia standing in its own way? The Kacin report opens with the proposition that the future of Serbia lies in the European Union; the European conditions en route to that are perfectly well-known to Belgrade, as is European commitment to cooperate on that route. In the end the Serbian authorities should themselves answer the pressing question: is Serbia standing in its own way?
(HU) Thank you, Mr President. Mr Kacin's report is excellent, a professional piece of work. One can tell that he was born in the region and knows it well. My comments are as follows:
1. The principle of values. It is vital that no one should be allowed to enter the European Union with the kind of legacy where not only is there a failure to investigate collective crimes and mass murders, but where it is not even permitted to remember them, to remember the dead. This has been a minimum human right, the right to human dignity, since Antigone. In a place where this point has not yet been reached and is not even being called for, we should not be surprised if radical groups are prowling the streets and gaining strength, or neo-fascists are on the march in Vojvodina. This must be resolved, because if we fail to do so, it is not only Serbia that we should be worried about, but also Europe.
2. I think we should at least undertake what we ourselves have set out as regards this report. In other words, let us not weaken it with amendments, let us not censor the resolutions we have made or the points made in them, but cite them exactly as they are. The same goes for territorial arrangements, which Mr Kacin has quite rightly brought into his report from the Commission, because no one will understand what we want if we pointlessly water it down.
3. We must help Serbia, and not just talk about doing so. After relaxing visa requirements, we need to abolish them altogether so that ordinary Serbs are able to enter Europe whenever they wish. Until then, there is no point in harping on about Serbia's European Union prospects, as we cannot take the third step before we take the first. The same goes for Serbia's membership of CEFTA, for implementation of the Association process, and its future within the WTO.
My last remark is that we need a bottom-up society, and one that demands proportionality, both for representation of ethnic minorities in the public administration, which is vital, and for ensuring appropriate forms of autonomy. Lack of proportionality signifies a lack of trust, and if there is no trust we will not really be able to move forward towards new, long-desired cooperation in the Balkans. Thank you.
(FR) Mr President, the Kacin report deals with Serbia, not Kosovo, and not with what will happen after December. It is also true to say that it does not link Serbia's reaction to the Kosovo issue to the promise of accession to the European Union. Mr Lagendijk is upset about this, while my Group welcomes it and takes the view that here Parliament can deny any political bargaining or double diplomacy.
It is true that there is one question that is constantly raised, namely the International Criminal Tribunal and Serbia's cooperation with it. Now Mrs Del Ponte has just sounded the alarm bells, or at least something very like it, in referring to the intransigence being displayed and is using the European Union as a link with everything that affects human rights, in other words conditionality, and I believe she is not wrong.
I do not believe, as Mr Lang does, that this is simply a matter of handing out good marks and bad marks. I take the view that the issue of nationalism, this culture of impunity, with four wanted criminals - and not small fry either - still running around free in Serbia, is intolerable. Furthermore, I would say that we know from experience that a country has everything to gain by recognising its past and acknowledging its crimes. We called on Croatia to make huge efforts and we asked Bosnia to do the same; and these are the very same efforts that enabled us to rebuild Europe after the Second World War.
All this goes to the very heart of what we value most. It is not a matter of handing out points, it is the very core of our values and it is the key to reconciliation in the Balkans. Finally I would add, even though we are not discussing Kosovo, that the Serbian Deputy Prime Minister Bozidar Djelic, who visited the European Parliament several weeks ago, reaffirmed to us that whatever happened about Kosovo his country had no intention of resorting to arms. I remember these words and, without linking this to the Kacin report, I hope that this appeal has reached the ears of his own people.
(PL) Mr President, I have noted the negative attitude adopted by certain European countries towards Serbia over the years. Serbia is perceived as the country that is implementing Russia's policy for the Balkans. Another aspect has been largely overlooked, however. Serbia lies on one of the main routes for the expansion of Islam into Europe. Personally, I am in favour of maintaining the best possible relations with Turkey and other Muslim states, but it is not in Europe's interest to allow constant humiliation of a Christian country whilst favouring Muslim ones. This may have far-reaching consequences for our continent in the future. What the region concerned needs is stabilisation, not incitement to racial and religious tension. The ongoing democratisation of political life in Serbia must surely be welcomed by all.
Our relations with Serbia should respect that nation's pride and national tradition. Only then will Serbia turn to the Union in preference to other powers, and stabilise the region at the same time.
(DE) Mr President, the future of the former Yugoslav republic of Serbia lies in Europe. That applies to all the republics of the former Yugoslavia. As is the case for every potential candidate, there are conditions that apply to accession to this community of values, and I would therefore like to thank the rapporteur not just for his report but also for making it clear in his speech what these conditions are. Unlimited cooperation with the International Criminal Tribunal for the Former Yugoslavia is indeed a precondition for the signing of the Stabilisation and Association Agreement. I find it hard to stomach that war criminals such as Mladić and Karadžić still have so many sympathisers, not only among the general public but also among the police, the military and many public office-holders in Serbia: in other words, the very people with whom we will soon be negotiating Serbia's closer relations with the EU.
Dealing with the past is not a formal condition for closer relations with the EU, but it would help the Serbs, their immediate neighbours and the EU as a whole.
The Kosovo issue, too, must be viewed separately in formal terms, but I find this nationalist stonewalling very unhelpful. I also think it is wrong to purchase a Russian veto in the Security Council with generous sell-offs of key companies to Russian firms. At the end of the process - according to Belgrade's calculations - the EU is expected to provide compensation, in the form of the Stabilisation and Association Agreement, for concessions which have not actually been made in the Kosovo issue. That will become apparent after 10 December.
I therefore fully support Mr Lagendijk's position. The level of cooperation on the issue of Kosovo will thus be one of the factors which is either more helpful or more of a hindrance to Serbia's closer relations with the EU, and Belgrade should take note of that fact.
(CS) Ladies and gentlemen, last year Serbia went through some significant changes which I am convinced were also successfully negotiated.
The difficult and painful process of dissolution of the State Union of Serbia and Montenegro was successfully completed. Democratic parliamentary elections were held fairly and freely and a new pro-European government was established. Substantial and much needed economic growth followed.
After a 13-month break, the Stabilisation and Association Agreement (SAA) negotiations between the Serbian Government and the EU resumed. There is a realistic prospect that in the near future the signature of the SAA may take place. This would be a significant step on the path to Serbia's EU membership. As has already been mentioned today several times, the condition for this is Serbia's cooperation with the ICTY. I trust that tomorrow and the day after tomorrow, during Carla del Ponte's visit to Belgrade, at least some of the obstacles will be overcome, such as, for example, full access to archive documents in ministerial departments.
In my short contribution today I will not make any comments on Kosovo as we are discussing the report on Serbia. What I would like to do, however, is to commend Serbia for its responsible and proactive approach and its collaboration in the context of regional initiatives such as the Stability Pact and CEFTA (Central European Free Trade Agreement). This collaboration is evidence of Serbia's clear interest in developing and sustaining good relationships with its regional neighbours.
(PL) Mr President, Serbia is a European country that has made considerable progress towards integration into the European Union over the last few years. One could of course mention a number of problems that may not actually be greater in Serbia than they are in Albania or in Bosnia-Herzegovina, although it seems we are prepared to turn a blind eye in the case of the latter two countries.
I believe we should create a system of incentives for Serbia to encourage it to try even harder to meet European standards. Nevertheless, the goal, namely the European Union, should be clearly visible. There is certainly a point in what Mr Gahler said about relations between Russia and Serbia. It should be made very clear to Serbia, however, that its place is within the European Union and that it will be easier for us to work with Serbia if it is inside the Union rather than if it remains outside. That much seems obvious to me.
(IT) Mr President, ladies and gentlemen, I believe that the Serbian authorities must show greater commitment to cooperating with the Prosecutor, Carla Del Ponte, so as to ensure that the war criminals are caught. We all agree that this is a precondition for the safety of the entire Balkan area and for the entire European Union, as well as a legal and moral obligation.
We must also see to it that the Serbian Government renews its commitment to a climate of peaceful coexistence among all the ethnic groups living in the land. The Ministry of the Interior has already been undertaking initiatives to prevent and control inter-ethnic incidents in Vojvodina since 2004, but the participation of minorities in social life and their proper institutional representation must be promoted.
We are all in favour of an immediate settlement on the status of Kosovo this December. Nevertheless, many problems will remain unresolved, beginning with the need to clamp down on Albanian organised crime which is destabilising the whole geographical area, including the areas bordering on Macedonia and Albania, thus greatly endangering the overall safety of the Balkans as a whole.
Kosovo must not be abandoned to its own devices. We must demand that the safety of the entire Balkan area be secured by means of a continued European Union presence. From this point of view, accelerated entry into the EU by Serbia would stabilise the area, not least with respect to illegal trafficking in every field possible and imaginable: trafficking is rife throughout the Balkans, beginning with the environmental sector.
We must call on Serbia to act quickly to introduce a proper environmental policy in respect of energy, as well as water treatment and an integrated waste cycle, so as to prevent organised crime from getting its hands on this sector too.
(HU) Mr President, the report by Mr Kacin marks a turning point in the attitude of the European Parliament. For a very long time, the European Parliament one-sidedly rewarded the Albanians and punished the Serbs in every statement it made on Kosovo. Here at last we have a credible, objective picture of Serbia, and the reason why this is crucial is because we must ensure that Serbia is no longer given the role of punchbag or scapegoat. This does not mean, however, that the Serbs will not some day have to come to terms with the crimes of the Milošević era, just as the Kosovo Albanians, and every people, must come to terms with their historical crimes.
It is good and proper that we are drawing Serbia closer to the European Union, and I agree that visa facilitation is not enough; we should establish a visa-free regime for Serbia's citizens, and it is at least as important to speed up the process of granting Serbia candidate status. Here we have Kosovo, which presents a huge risk; according to Council of Europe intelligence estimates, around 100 000 refugees, Serb refugees, are expected to leave Kosovo, and it will be largely Vojvodina that has to deal with this situation.
Thanks are due for the fact that Mr Kacin's proposed amendments give an objective picture of the inter-ethnic processes in Vojvodina, of the atrocities that still persist, and of the need to legislate on the legal status of the National Councils, the need for proportional representation of minorities in the police force and the judicial system, and the need to maintain minority radio broadcasting and funding for it. All in all, I congratulate Mr Kacin: drawing Serbia closer to the European Union is an important step. Thank you for your attention.
(HU) Thank you for the opportunity to speak, Madam President. Ladies and gentlemen, I welcome this report, and believe that the version adopted by the Commission is a particularly good and balanced one. Serbia's prospects for European Union membership are especially important for Hungary. We have a fundamental interest in seeing our neighbour admitted into this Community as soon as possible. This represents the only alternative for reconciliation as opposed to inter-ethnic strife, war, and discrimination against people or humiliating them because their mother tongue or customs happen to be different.
Obviously, we are not indifferent to the fate of Serbia's Hungarian ethnic minority, and indeed we have made an effort to keep the issue of Vojvodina on the European agenda. Something that is very important, and I am glad to see that it is in the report, is to draw attention to the need to maintain the multi-ethnic character of Vojvodina that has evolved over many centuries. The basis for this multi-ethnicity is the coexistence of different ethnic groups, the kind of coexistence that is based not on silence and humiliation, but on genuine equality before the law and equal opportunities. At present, unfortunately, this is not part of day-to-day reality there.
I believe it is particularly important to maintain the region's ethnic balance and its special characteristics, and, in my opinion, resettling Serb refugees in this region would jeopardise chances of maintaining this precarious balance and could exacerbate inter-ethnic conflict. We have already seen a good many ugly examples of such conflict in the recent past. In this connection I would draw your attention, for example, to a case that remains unresolved to this day: the fate of the ethnic Hungarian youths who were given a disproportionately severe sentence in a clear-cut example of ethnic discrimination in Temerin. All in all, therefore, the Balkans need the European Union, because the spirit, principles and institutional system of the European Union, and the fact that it is consistent - and I lay particular emphasis on the latter - will be able to bring about a life that is liveable. Thank you very much.
President-in-Office of the Council. - (PT) Madam President, Commissioner, ladies and gentlemen, I have naturally followed this debate with great interest and I have of course taken note of the suggestions and concerns that many Members have voiced.
As it happens, the result of this debate seems clear to me: it points to the fact that only by giving Serbia a truly European perspective can peace, stability and progress be achieved in that country, and also stability in the whole Western Balkans region. This is absolutely accepted as the Council has repeatedly asserted that the future of Serbia naturally lies in its future membership of the European Union.
We all know that this plan cannot be without conditions. There must of course be conditions which will and must relate to the internal political process within Serbia itself, to respect for democratic values and to respect for those values specific to the rule of law. However, these conditions also of course relate to Serbia's essential cooperation with the International Criminal Tribunal. Much has been done by Serbia in this respect to cooperate with the Tribunal. We all know that other actions and steps will have to be taken. However, please allow me to express a note of confidence and encouragement that the Serbian authorities will be able, by the end of this process, to take the necessary steps so that this cooperation becomes full cooperation.
We in the European Union must help Serbia. We believe it would be a strategic error to leave Serbia and its people in a kind of limbo without any direction, perspective or plan. This is a strategic error that we must not commit and, to this end, we must do everything we can to prevent it.
I must also of course welcome the progress made in relation to the possibility of the free movement of Serbian nationals within the European space. We must continue along this road. Something has been done and this and the other initiatives that we are taking must be duly applauded.
We must also offer future prospects to the youth of Serbia as it is naturally through and with them that a democratic Serbia can be built which fully shares our values and principles and which aspires to be an integral part of the European Union.
Commissioner. - (FI) Madam Commissioner, ladies and gentlemen, I wish to thank everyone for an objective and responsible debate, as well as the rapporteur for a very factual report. Judging from the discussion, there is broad consensus in Parliament and the Union as a whole that Serbia's future is in the European Union and that the European Union's door will be open to Serbia when the country meets the conditions, and that its government has the means to take Serbia into Europe. The majority of Serbian citizens support and endorse this development.
The Serbian government is now playing the role very much of a guard: it has the keys in its hands. I hope that the Serbian government will now use its keys and implement the will of the Serbian people - the will of the Serbs to turn towards the European Union. You may be sure that we shall take note of the views expressed in the report, and that we will also include them in our own progress report.
(EL) The debate is closed.
The vote will take place tomorrow, Thursday 25 October 2007.